216 Cal.App.2d 811 (1963)
T. T. CRITTENDEN, Plaintiff and Appellant,
v.
THE MUNICIPAL COURT FOR THE SAN DIEGO JUDICIAL DISTRICT OF SAN DIEGO COUNTY, Defendant and Respondent; THE CITY OF SAN DIEGO et al., Real Parties in Interest and Respondents.
Civ. No. 6943. 
California Court of Appeals. Fourth Dist.  
June 3, 1963.
 T. T. Crittenden, in pro. per., for Plaintiff and Appellant.
 Bertram McLees, Jr., County Counsel, and Stanley Friedman, Deputy County Counsel, for Defendant and Respondent.
 Alan M. Firestone, City Attorney, and Gilbert E. Newton, Deputy City Attorney, for Real Parties in Interest and Respondents.
 BROWN (G.), J.
 [1] Plaintiff has appealed from a judgment of the superior court denying a writ of prohibition sought to restrain respondent municipal court from trying him on three complaints involving parking tickets.
 After the superior court denied the writ, a trial was held in the municipal court at which time the complaint on one ticket was dismissed, on another plaintiff herein was found not guilty, and on the third he was convicted. Plaintiff has appealed the judgment of conviction to the appellate department of the superior court.
 Plaintiff's appeal to this court is moot. There is nothing remaining in the municipal court to be prohibited. The actions against plaintiff in that court have been completed.
 [2] Prohibition has long been recognized as a preventive, not a corrective remedy; it is not a proper remedy to annul a judgment already entered. (Donner Finance Co. v. Municipal Court, 28 Cal.App.2d 112, 114 [81 P.2d 1054].) [3] A writ of prohibition does not lie after judgment is entered where there are no further judicial acts to be performed, even though the judgment is erroneous. (Baker v. Municipal Court, 198 Cal.App.2d 556, 557 [17 Cal.Rptr. 642]; McCormick v. Municipal Court, 195 Cal.App.2d 819, 820-821 [16 Cal.Rptr. 211].)
 "An appeal from the judgment of the superior court denying a writ of prohibition will not be tolerated as a means of *813 circumventing the proper appellate tribunal, namely, the appellate department of the superior court." (Lambert v. Municipal Court, 179 Cal.App.2d 682, 683 [3 Cal.Rptr. 895].)
 Judgment affirmed.
 Griffin, P. J., and Coughlin, J., concurred.